DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/885,809 filed on October 20, 2020.  Claims 1 to 20 are currently pending with the application.

Terminal Disclaimer
The terminal disclaimer filed on October 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,922,102 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6, and 8 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11 and 20 recite identifying at least one sample data item, and field values parsed from the at least one sample data item using the set of rules for parsing fields from log files included in the particular template.
The limitation of identifying at least one sample data item, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more processors” language, “identifying”, in the context of this claim encompasses the user manually looking up, or identifying one data item as a sample data item from a data set.  Similarly, the limitation of field values parsed from the at least one sample data item using the set of rules for parsing fields from log files included in the particular template, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more processors” language, “parsing”, in the context of this claim encompasses the user manually, or with the aid of pen and paper, segmenting or dividing a sample data record into smaller segments or fields, by using instructions or rules for parsing the data included in a selected template.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “causing a user interface to be displayed that displays a list of a plurality of templates, each template including a set of rules for parsing fields from log files, each of the log files including raw data corresponding to a data item of a set of data items”, “receiving a selection of a particular template from the list of the plurality of templates”, “one or more processors”, “causing display of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the at least one sample data item”, “causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value”, “receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value”, and “based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name”.  The limitations “causing a user interface to be displayed that displays a list of a plurality of templates, each template including a set of rules for parsing fields from log files, each of the log files including raw data corresponding to a data item of a set of data items”, causing display of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the at least one sample data item”, “causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value”, represent extra-solution activity because they are a mere nominal or tangential addition to the claim, a mere generic presentation of collected data. (See MPEP 2106.05(g)).  The limitations 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the identifying and parsing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the receiving, storing, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template; and executing a search across the extracted field values”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template; executing a search across the extracted field values to obtain a search result; displaying information relating to the search result”, which further elaborates on the data gathering steps and the data presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “displayed set of field names is determined based on an analysis of the log files”, which further elaborates on the abstract idea, and the data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional element including the data presentation steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the input corresponds to a drag and drop operation”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the segmentation is based on a delimiter included in the particular template for segmenting the set of data items into ordered sets of data chunks”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the plurality of templates are selected to be displayed based on a source of the set of data items”, which further elaborates on the abstract idea, and the data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional element including the data presentation steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the set of 
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “saving the set of rules in a knowledge base; -56-reading a rule from the knowledge base responsive to determining that a received query references an associated field name”, which further elaborates on the data gathering and data storing steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12 to 19 since they recite similar limitations.
Claims 1 to 6, and 8 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 9, 11, 14, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabarnik et al. (U.S. Publication No. 2007/0226754) hereinafter Grabarnik, in view of Hinterbichler et al. (U.S. Publication No. 2014/0282031) hereinafter Hinterbichler, and further in view of Harnett et al. (U.S. Publication No. 2012/0197914) hereinafter Harnett.
	As to claim 1:
	Grabarnik discloses:
	A method comprising: 
causing a user interface to be displayed that displays a list of a plurality of templates [Paragraph 0035 teaches rule building application graphical user interface for constructing and managing parsing rules; Paragraph 0020 teaches showing rule templates to the analyst in the form of a priority list; Paragraph 0064 teaches displaying a set of message structure templates and presenting them to the user; Paragraph 0073 teaches parsing rule templates are provided to the user], each template including a set of rules for parsing fields from log files [Paragraph 0018 teaches parsing rules created from existing rule templates to parse data from message logs; Paragraph 0047 teaches parsing rules are saved as templates, therefore, the templates contain the set of parsing rules; Paragraph 0034 teaches rules for parsing historical logs], each of the log files including raw data corresponding to a data item of a set of data items [Paragraph 0032 teaches translating logs of ; 
receiving a selection of a particular template from the list of the plurality of templates [Paragraph 0020 teaches the analyst may choose from the provided templates; Paragraph 0065 teaches analyst selects a message structure template from the provided set; Paragraph 0073 teaches analyst chooses templates from the templates provided by the machine]; 
identifying at least one data item from a set of data items [Paragraph 0020 teaches running the parsing rule, where the parsing rule is to identify message fields or data items; Paragraph 0074 teaches applying the parsing rule to the current message; Paragraph 0076 teaches Step 604: analyst chooses proper template, Step 605 applying the rule to the record (current message), and displaying the result, (in this case, Link_Down) in the result viewer, therefore, identifying a data item from the data items contained in the message]; 
causing display of field values parsed from the at least one data item using the set of rules for parsing fields from log files included in the particular template [Paragraph 0074 teaches the result of applying the parsing rule of the user selected parsing rule template, to the current message, is shown in the result view in the form of application of the parsing rule; Paragraph 0076 teaches Step 605 applying the rule to the record (current message), and displaying the result, (in this case, Link_Down) in the result viewer, therefore, displaying the value of the field parsed from the message, using the parsing rule].
Grabarnik does not appear to expressly disclose identifying at least one sample data item; displaying of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values; causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field 
Hinterbichler discloses:
identifying at least one sample data item [Paragraph 0024 teaches a selection of log text from one of log messages, therefore, identifying a sample data item]; 
 displaying a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the sample data item [Paragraph 0026 teaches a view definition area that displays the parameters that define the extracted field as initially determined by the analytics module, which enable the user to view, modify, test, and save changes to the rule or field definition; Paragraph 0030 teaches displaying log messages that have instances of the extracted field, and highlighting the portions of the log text that matches the definition of the extracted field, in other words, graphically depicting the parsing or segmentation of the sample values by highlighting the field values that have been extracted using the rule or field definition; Paragraph 0031 teaches that the user may test the definition beyond the initially displayed messages, which are the preview of the set of field values, and re-run the definition, to further save the definition if satisfied, in other words, the initially displayed values, and values extracted upon re-running the definition, are the preview of the set of parsed or extracted field values; Paragraph 0041 teaches graphical user interface may display the log messages, and alter the display by highlighting the field or portion of log text that has been extracted according to the field definition rule].

Neither Grabarnik nor Hinterbichler appear to expressly disclose causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name.
Harnett discloses:
causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value [Paragraph 0030 teaches tag catalog can store a list of names, also referred as tags or labels, for naming values; Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern]; 
receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value [Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern; Paragraph 0032 teaches user can assign names from the tag catalog to the values; Paragraph 0054 teaches user interface can be provided to the administrator to change names, therefore, receive field names to be linked with values; Paragraph 0053 teaches mapping a name to a name identifier], and
based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value [Paragraph 0053 teaches mapping a name to a name identifier, where the name identifier can be associated with a message pattern in the parsing rules, and the name identifier can be associated with one or more values corresponding to the message pattern], the rule being applied to the set of data items when a search query is executed that references the field name [Paragraph 0053 teaches when a user access data by name, retrieving one or more name identifiers corresponding to the name, and retrieving one or more patterns based on the name from the parsing rules, to search for names corresponding to the message pattern; Paragraph 0054 teaches message patterns are linked to the names by a name identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and based on receiving the input, creating a mapping between the field name and a rule among the set of rules 

As to claim 4:
Grabarnik as modified by Harnett discloses:
the displayed set of field names is determined based on an analysis of the log files [Harnett - Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog, where the names are associated with message or value patterns; Paragraph 0045 teaches parsing rules can define patterns to identify text values in the log file, where the identified values will be associated with a name, i.e. “command”; Paragraph 0046 teaches identifying that the same text segment correspond to a second parsing rule pattern, associated to a different name; Paragraph 0047 teaches upon detecting a conflict where a text value corresponds to two names or patterns, provide the conflict to the user].

As to claim 6:
Grabarnik further discloses:
the segmentation is based on a delimiter included in the particular template for segmenting the set of data items into ordered sets of data chunks [Paragraph 0053 teaches .

As to claim 8:
	Grabarnik discloses:
	the plurality of templates are selected to be displayed [Paragraph 0020 teaches showing rule templates to the analyst in the form of a priority list; Paragraph 0064 teaches displaying a set of message structure templates and presenting them to the user]. 
Grabarnik does not appear to expressly disclose that templates are selected based on a source of the set of data items.
Harnett further discloses:
selecting templates based on a source of the set of data items [Paragraph 0005 teaches log data from each type of log source can be sent to a parser that corresponds to the type of log source; Paragraph 0038 teaches selecting parsing system based on the log source, where each have parsing rules specific for each source log].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by selecting templates based on a source of the set of data items, as taught by Harnett [Paragraphs 0030, 0038] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; selecting templates or parsing rules based on a source of the set of data items, provides flexibility while simplifying the creation or modification of rules to structure raw data while maintaining high performance and scalability, even when including multiple and diverse log sources (See Harnett Para [0006], [0007]).


The combination of Grabarnik and Hinterbichler discloses:
the set of data items are time-stamped events [Hinterbichler - Paragraph 0022 teaches each of the plurality of log messages includes a timestamp].

As to claim 11:
	Grabarnik discloses:
	One or more non-transitory computer-readable medium, storing one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform:
causing a user interface to be displayed that displays a list of a plurality of templates [Paragraph 0035 teaches rule building application graphical user interface for constructing and managing parsing rules; Paragraph 0020 teaches showing rule templates to the analyst in the form of a priority list; Paragraph 0064 teaches displaying a set of message structure templates and presenting them to the user; Paragraph 0073 teaches parsing rule templates are provided to the user], each template including a set of rules for parsing fields from log files [Paragraph 0018 teaches parsing rules created from existing rule templates to parse data from message logs; Paragraph 0047 teaches parsing rules are saved as templates, therefore, the templates contain the set of parsing rules; Paragraph 0034 teaches rules for parsing historical logs], each of the log files including raw data corresponding to a data item of a set of data items [Paragraph 0032 teaches translating logs of software applications into common format, using parsing rules, where logs contain raw data; Paragraph 0034 teaches system logs translation process such that event data is translated into a common format, where log data and even data is raw data]; 
receiving a selection of a particular template from the list of the plurality of templates [Paragraph 0020 teaches the analyst may choose from the provided templates; Paragraph 0065 teaches analyst selects a message structure template from the provided set; Paragraph 0073 teaches analyst chooses templates from the templates provided by the machine]; 
identifying at least one data item from a set of data items [Paragraph 0020 teaches running the parsing rule, where the parsing rule is to identify message fields or data items; Paragraph 0074 teaches applying the parsing rule to the current message; Paragraph 0076 teaches Step 604: analyst chooses proper template, Step 605 applying the rule to the record (current message), and displaying the result, (in this case, Link_Down) in the result viewer, therefore, identifying a data item from the data items contained in the message]; 
causing display of field values parsed from the at least one data item using the set of rules for parsing fields from log files included in the particular template [Paragraph 0074 teaches the result of applying the parsing rule of the user selected parsing rule template, to the current message, is shown in the result view in the form of application of the parsing rule; Paragraph 0076 teaches Step 605 applying the rule to the record (current message), and displaying the result, (in this case, Link_Down) in the result viewer, therefore, displaying the value of the field parsed from the message, using the parsing rule].
Grabarnik does not appear to expressly disclose identifying at least one sample data item; displaying of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values; causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and; based on receiving the input, creating a mapping between the field name and a rule among the set of 
Hinterbichler discloses:
identifying at least one sample data item [Paragraph 0024 teaches a selection of log text from one of log messages, therefore, identifying a sample data item]; 
 displaying a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the sample data item [Paragraph 0026 teaches a view definition area that displays the parameters that define the extracted field as initially determined by the analytics module, which enable the user to view, modify, test, and save changes to the rule or field definition; Paragraph 0030 teaches displaying log messages that have instances of the extracted field, and highlighting the portions of the log text that matches the definition of the extracted field, in other words, graphically depicting the parsing or segmentation of the sample values by highlighting the field values that have been extracted using the rule or field definition; Paragraph 0031 teaches that the user may test the definition beyond the initially displayed messages, which are the preview of the set of field values, and re-run the definition, to further save the definition if satisfied, in other words, the initially displayed values, and values extracted upon re-running the definition, are the preview of the set of parsed or extracted field values; Paragraph 0041 teaches graphical user interface may display the log messages, and alter the display by highlighting the field or portion of log text that has been extracted according to the field definition rule].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by identifying at least one sample data item, and displaying a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of 
Neither Grabarnik nor Hinterbichler appear to expressly disclose causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name.
Harnett discloses:
causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value [Paragraph 0030 teaches tag catalog can store a list of names, also referred as tags or labels, for naming values; Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern]; 
receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value [Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern; Paragraph 0032 teaches user can assign names from the tag catalog to the values; Paragraph 0054 teaches user interface can be , and
based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value [Paragraph 0053 teaches mapping a name to a name identifier, where the name identifier can be associated with a message pattern in the parsing rules, and the name identifier can be associated with one or more values corresponding to the message pattern], the rule being applied to the set of data items when a search query is executed that references the field name [Paragraph 0053 teaches when a user access data by name, retrieving one or more name identifiers corresponding to the name, and retrieving one or more patterns based on the name from the parsing rules, to search for names corresponding to the message pattern; Paragraph 0054 teaches message patterns are linked to the names by a name identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name, as taught by Harnett [Paragraphs 0030, 0031, 0032, 0053, 0054] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; having the ability to define and modify dynamic parsing rules that can be applied to the log sources, provides flexibility and deliver a comprehensive 

As to claim 14:
Grabarnik as modified by Harnett discloses:
the displayed set of field names is determined based on an analysis of the log files [Harnett - Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog, where the names are associated with message or value patterns; Paragraph 0045 teaches parsing rules can define patterns to identify text values in the log file, where the identified values will be associated with a name, i.e. “command”; Paragraph 0046 teaches identifying that the same text segment correspond to a second parsing rule pattern, associated to a different name; Paragraph 0047 teaches upon detecting a conflict where a text value corresponds to two names or patterns, provide the conflict to the user].

As to claim 16:
Grabarnik further discloses:
the segmentation is based on a delimiter included in the particular template for segmenting the set of data items into ordered sets of data chunks [Paragraph 0053 teaches attribute separator describes how different fields are separated one from another for the specific historical log].

As to claim 17:
	Grabarnik discloses:
the plurality of templates are selected to be displayed [Paragraph 0020 teaches showing rule templates to the analyst in the form of a priority list; Paragraph 0064 teaches displaying a set of message structure templates and presenting them to the user]. 
Grabarnik does not appear to expressly disclose that templates are selected based on a source of the set of data items.
Harnett further discloses:
selecting templates based on a source of the set of data items [Paragraph 0005 teaches log data from each type of log source can be sent to a parser that corresponds to the type of log source; Paragraph 0038 teaches selecting parsing system based on the log source, where each have parsing rules specific for each source log].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by selecting templates based on a source of the set of data items, as taught by Harnett [Paragraphs 0030, 0038] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; selecting templates or parsing rules based on a source of the set of data items, provides flexibility while simplifying the creation or modification of rules to structure raw data while maintaining high performance and scalability, even when including multiple and diverse log sources (See Harnett Para [0006], [0007]).

As to claim 18:
The combination of Grabarnik and Hinterbichler discloses:
the set of data items are time-stamped events [Hinterbichler - Paragraph 0022 teaches each of the plurality of log messages includes a timestamp].


	Grabarnik discloses:
	An apparatus, comprising: one or more processors; and a memory storing instructions, which when executed by the one or more processors, cause the one or more processors to:
cause a user interface to be displayed that displays a list of a plurality of templates [Paragraph 0035 teaches rule building application graphical user interface for constructing and managing parsing rules; Paragraph 0020 teaches showing rule templates to the analyst in the form of a priority list; Paragraph 0064 teaches displaying a set of message structure templates and presenting them to the user; Paragraph 0073 teaches parsing rule templates are provided to the user], each template including a set of rules for parsing fields from log files [Paragraph 0018 teaches parsing rules created from existing rule templates to parse data from message logs; Paragraph 0047 teaches parsing rules are saved as templates, therefore, the templates contain the set of parsing rules; Paragraph 0034 teaches rules for parsing historical logs], each of the log files including raw data corresponding to a data item of a set of data items [Paragraph 0032 teaches translating logs of software applications into common format, using parsing rules, where logs contain raw data; Paragraph 0034 teaches system logs translation process such that event data is translated into a common format, where log data and even data is raw data]; 
receive a selection of a particular template from the list of the plurality of templates [Paragraph 0020 teaches the analyst may choose from the provided templates; Paragraph 0065 teaches analyst selects a message structure template from the provided set; Paragraph 0073 teaches analyst chooses templates from the templates provided by the machine]; 
identify at least one data item from a set of data items [Paragraph 0020 teaches running the parsing rule, where the parsing rule is to identify message fields or data items; Paragraph 0074 ; 
cause display of field values parsed from the at least one data item using the set of rules for parsing fields from log files included in the particular template [Paragraph 0074 teaches the result of applying the parsing rule of the user selected parsing rule template, to the current message, is shown in the result view in the form of application of the parsing rule; Paragraph 0076 teaches Step 605 applying the rule to the record (current message), and displaying the result, (in this case, Link_Down) in the result viewer, therefore, displaying the value of the field parsed from the message, using the parsing rule].
Grabarnik does not appear to expressly disclose identify at least one sample data item; display of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values; causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receive an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and; based on receiving the input, create a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name.
Hinterbichler discloses:
identify at least one sample data item [Paragraph 0024 teaches a selection of log text from one of log messages, therefore, identifying a sample data item]; 
 display a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the sample data item [Paragraph 0026 teaches a view definition area that displays the parameters that define the extracted field as initially determined by the analytics module, which enable the user to view, modify, test, and save changes to the rule or field definition; Paragraph 0030 teaches displaying log messages that have instances of the extracted field, and highlighting the portions of the log text that matches the definition of the extracted field, in other words, graphically depicting the parsing or segmentation of the sample values by highlighting the field values that have been extracted using the rule or field definition; Paragraph 0031 teaches that the user may test the definition beyond the initially displayed messages, which are the preview of the set of field values, and re-run the definition, to further save the definition if satisfied, in other words, the initially displayed values, and values extracted upon re-running the definition, are the preview of the set of parsed or extracted field values; Paragraph 0041 teaches graphical user interface may display the log messages, and alter the display by highlighting the field or portion of log text that has been extracted according to the field definition rule].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by identifying at least one sample data item, and displaying a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values, the set of field values parsed from the sample data item as taught by Hinterbichler [Paragraphs 0030, 0041] because the inventions are directed to the creation and management of parsing templates or rules for extraction of data; presenting the result of the parsing to the user, a graphic segmentation depiction, provides visual feedback to the user of the accuracy and precision of the extracted field, improving thereby the field extraction rules generation (See Hinterbichler Paras [0041], [0048]).

Harnett discloses:
cause display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value [Paragraph 0030 teaches tag catalog can store a list of names, also referred as tags or labels, for naming values; Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern]; 
receive an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value [Paragraph 0031 teaches user interface can provide a choice to the user to select a pre-existing name from tag catalog to be associated to a message pattern; Paragraph 0032 teaches user can assign names from the tag catalog to the values; Paragraph 0054 teaches user interface can be provided to the administrator to change names, therefore, receive field names to be linked with values; Paragraph 0053 teaches mapping a name to a name identifier], and
based on receiving the input, create a mapping between the field name and a rule among the set of rules that is associated with the at least one field value [Paragraph 0053 teaches mapping a name to a name identifier, where the name identifier can be associated with a message pattern in the parsing rules, and the name identifier can be associated with one or more , the rule being applied to the set of data items when a search query is executed that references the field name [Paragraph 0053 teaches when a user access data by name, retrieving one or more name identifiers corresponding to the name, and retrieving one or more patterns based on the name from the parsing rules, to search for names corresponding to the message pattern; Paragraph 0054 teaches message patterns are linked to the names by a name identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value; receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value; and based on receiving the input, creating a mapping between the field name and a rule among the set of rules that is associated with the at least one field value, the rule being applied to the set of data items when a search query is executed that references the field name, as taught by Harnett [Paragraphs 0030, 0031, 0032, 0053, 0054] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; having the ability to define and modify dynamic parsing rules that can be applied to the log sources, provides flexibility and deliver a comprehensive solution to help users of an information system to structure raw data while maintaining high performance and scalability even in large and complex environments, even when including multiple and diverse log sources (See Harnett Para [0006], [0007]).

Claims 2, 3, 10, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabarnik et al. (U.S. Publication No. 2007/0226754) hereinafter Grabarnik, in view of .
As to claim 2:
Grabarnik discloses:
extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template [Paragraph 0034 teaches parsing log data with parsing rules from parsing rules templates, for translating of event data from system logs into a common format understood by message consumers, therefore, parsing logs for extraction of field values].
Grabarnik does not appear to expressly disclose executing a search across the extracted field values.
 Whitehouse discloses:
executing a search across the extracted field values [Paragraph 0023 teaches entries in the database can be created by the parser/mapper, where a user employing the reporting engine can access the database to aid in executing standard text searches using regular expressions; Paragraph 0107 teaches a user can enter search queries to retrieve information, where the patterns and rules data store will be accessed to respond to the queries received from the user or to produce reports for the clients].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by executing a search across the extracted field values, as taught by Whitehouse [Paragraphs 0023, 0107] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; by enabling the user to execute a 

As to claim 3:
Grabarnik discloses:
extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template [Paragraph 0034 teaches parsing log data with parsing rules from parsing rules templates, for translating of event data from system logs into a common format understood by message consumers, therefore, parsing logs for extraction of field values].
Grabarnik does not appear to expressly disclose executing a search across the extracted field values; displaying information relating to the search result.
 Whitehouse discloses:
executing a search across the extracted field values [Paragraph 0023 teaches entries in the database can be created by the parser/mapper, where a user employing the reporting engine can access the database to aid in executing standard text searches using regular expressions; Paragraph 0107 teaches a user can enter search queries to retrieve information, where the patterns and rules data store will be accessed to respond to the queries received from the user or to produce reports for the clients];
displaying information relating to the search result [Paragraph 0107 teaches providing search results to the user; Paragraph 0113 teaches providing the result set of the query to the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by executing a search across the extracted field values; and displaying 

As to claim 10:
Grabarnik further discloses:
saving the set of rules in a knowledge base [Paragraph 0046 teaches built parsing rules are saved to a file and passed to rule storage].
Grabarnik does not appear to expressly disclose reading a rule from the knowledge base responsive to determining that a received query references an associated field name.
Whitehouse discloses:
-56-reading a rule from the knowledge base responsive to determining that a received query references an associated field name [Paragraph 0105 teaches a token/field type data store can identify all known field types that can be found in an original message, and the token names of tokens that can be used to represent the fields, and a patterns and rules data store can be used to identify patterns in raw log messages that determine the token/field types associated with a field; Paragraph 0107 teaches responding to user queries that are searching for a particular field and field value, and providing the search results to the user by accessing the token field/value type store, and patterns and rules data store, where the field names are stored in the token/field types data store; Paragraph 0109 teaches making the fields of each log searchable using values associated to particular types of fields; Paragraph 0113 teaches receiving user query searching for messages with a certain IP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik as modified by Hinterbichler, by reading a rule from the knowledge base responsive to determining that a received query references an associated field name, as taught by Whitehouse [Paragraphs 0023, 0107, 0109, 0113] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; reading a rule from the knowledge base responsive to determining that a received query references an associated field name enables the user to execute a search across the extracted field values, which allows users to access and search on raw log messages with more sophisticated queries (See Whitehouse Para [0027]).

As to claim 12:
Grabarnik discloses:
extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template [Paragraph 0034 teaches parsing log data with parsing rules from parsing rules templates, for translating of event data from system logs into a common format understood by message consumers, therefore, parsing logs for extraction of field values].
Grabarnik does not appear to expressly disclose executing a search across the extracted field values.
 Whitehouse discloses:
executing a search across the extracted field values [Paragraph 0023 teaches entries in the database can be created by the parser/mapper, where a user employing the reporting engine can .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by executing a search across the extracted field values, as taught by Whitehouse [Paragraphs 0023, 0107] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; by enabling the user to execute a search across the extracted field values, users can search on raw log messages with more sophisticated queries (See Whitehouse Para [0027]).

As to claim 13:
Grabarnik discloses:
extracting field values from the set of data items using the set of rules for parsing fields from log files included in the particular template [Paragraph 0034 teaches parsing log data with parsing rules from parsing rules templates, for translating of event data from system logs into a common format understood by message consumers, therefore, parsing logs for extraction of field values].
Grabarnik does not appear to expressly disclose executing a search across the extracted field values; displaying information relating to the search result.
 Whitehouse discloses:
executing a search across the extracted field values [Paragraph 0023 teaches entries in the database can be created by the parser/mapper, where a user employing the reporting engine can ;
displaying information relating to the search result [Paragraph 0107 teaches providing search results to the user; Paragraph 0113 teaches providing the result set of the query to the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by executing a search across the extracted field values; and displaying information relating to the search result, as taught by Whitehouse [Paragraphs 0023, 0107] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; by enabling the user to execute a search across the extracted field values, users can access and search on raw log messages with more sophisticated queries (See Whitehouse Para [0027]).

As to claim 19:
Grabarnik further discloses:
saving the set of rules in a knowledge base [Paragraph 0046 teaches built parsing rules are saved to a file and passed to rule storage].
Granarnik does not appear to expressly disclose reading a rule from the knowledge base responsive to determining that a received query references an associated field name.
Whitehouse discloses:
-56-reading a rule from the knowledge base responsive to determining that a received query references an associated field name [Paragraph 0105 teaches a token/field type data store 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik as modified by Hinterbichler, by reading a rule from the knowledge base responsive to determining that a received query references an associated field name, as taught by Whitehouse [Paragraphs 0023, 0107, 0109, 0113] because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; reading a rule from the knowledge base responsive to determining that a received query references an associated field name enables the user to execute a search across the extracted field values, which allows users to access and search on raw log messages with more sophisticated queries (See Whitehouse Para [0027]).

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grabarnik et al. (U.S. Publication No. 2007/0226754) hereinafter Grabarnik, in view of Hinterbichler et al. (U.S. Publication No. 2014/0282031) hereinafter Hinterbichler, in view of Harnett et al. (U.S. Publication .
As to claim 5:
Grabarnik as modified by Hinterbichler, and Harnett discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the input corresponds to a drag and drop operation.
Dean discloses:
the input corresponds to a drag and drop operation [Paragraph 0043 teaches definition layout panel supports the drag-and-drop operations for inserting data item definitions into the layouts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by incorporating an input corresponding to a drag and drop operation, as taught by Dean [Paragraphs 0043] because the inventions are directed to the creation and management of parsing templates and rules for unstructured data extraction; by enabling the use of drag and drop operations in the user interface, the creation, definition and editing of layouts and extraction rules can be performed in a more intuitive way, improving thereby the user interaction and experience (See Dean Para [0043]).

As to claim 7:
Grabarnik as modified by Hinterbichler further discloses:
identifying ordering data for a set of field names, the ordering data associating the field names with different index positions [Hinterbichler – Paragraph 0036 teaches indication .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by identifying ordering data for a set of field names, the ordering data associating the field names with different index positions, as taught by Hinterbichler [Paragraph 0036] because the inventions are directed to the creation and management of parsing templates or rules for extraction of data; associating ordering data of field names with index positions increases accuracy of the extracted fields, improving thereby the field extraction rules generation (See Hinterbichler Paras [0048]).
Neither Grabarnik nor Hinterbichler appear to expressly disclose causing display of one or more graphical controls for receiving order modification input to modify the ordering data by rearranging field name indicators to be associated with different fields; and responsive to receiving the order modification input that associates a field name with a field at a new index position, automatically generating another rule for deriving values for the field at the new index position from the set of data items, the another rule being applied to the set of data items when a search query is executed that references the associated field name.
Harnett further discloses:
the another rule being applied to the set of data items when a search query is executed that references the field name [Paragraph 0053 teaches when a user access data by name, retrieving one or more name identifiers corresponding to the name, and retrieving one or more patterns based on the name from the parsing rules, to search for names corresponding to the message pattern, therefore, including the rules and further created rules; Paragraph 0054 teaches message patterns are linked to the names by a name identifier].

Neither Grabarnik nor Hinterbichler nor Harnett appear to expressly disclose causing display of one or more graphical controls for receiving order modification input to modify the ordering data by rearranging field name indicators to be associated with different fields; and responsive to receiving the order modification input that associates a field name with a field at a new index position, automatically generating another rule for deriving values for the field at the new index position from the set of data items.
Dean discloses:
causing display of one or more graphical controls for receiving order modification input to modify the ordering data by rearranging field name indicators to be associated with different fields [Paragraph 0010 teaches a visual editor is provided for constructing and editing a data definition, including a layout field configured to receive data items, where placement of a given data item in the layout field correlates to position of the given data item in loosely-structured data, and an identification order panel configured to display data items placed in the composite definition layout, where the displayed data items are in an order in which the data items are to be identified by ; and 
responsive to receiving the order modification input that associates a field name with a field at a new index position, automatically generating another rule for deriving values for the field at the new index position from the set of data items, the another rule being applied to the set of data items when a search query is executed that references the associated field name [Paragraph 0045 teaches part’s position within the layout can be edited by the user; Paragraph 0047 teaches user can reorder items in the list; Paragraph 0050 teaches ordering identified parts based on their positions in the data being parsed; Paragraph 0009 teaches composite data definition is constructed by defining a layout, where the layout indicates at least one of positional relationship of data items to each other, and positional information for data items in the loosely-structured data, and further creating an identification order list for the data definition, therefore, upon editing the ordering, a new data definition will be created].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by causing display of one or more graphical controls for receiving order modification input to modify the ordering data by rearranging field name indicators to be associated with different fields; and responsive to receiving the order modification input that associates a field name with a field at a new index position, automatically generating another rule for deriving values for the field at the new index position from the set of data items, as taught by Dean [Paragraphs 0009, 0043, 0045, 0047, 0050] because the inventions are directed to the creation and management of parsing templates and rules for unstructured data extraction; by enabling the user interface to offer creation and editing facilities in a graphical and visual way, and the creation, definition and 

	As to claim 15:
Grabarnik as modified by Hinterbichler, and Harnett discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose the input corresponds to a drag and drop operation.
Dean discloses:
the input corresponds to a drag and drop operation [Paragraph 0043 teaches definition layout panel supports the drag-and-drop operations for inserting data item definitions into the layouts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik, by incorporating an input corresponding to a drag and drop operation, as taught by Dean [Paragraphs 0043] because the inventions are directed to the creation and management of parsing templates and rules for unstructured data extraction; by enabling the use of drag and drop operations in the user interface, the creation, definition and editing of layouts and extraction rules can be performed in a more intuitive way, improving thereby the user interaction and experience (See Dean Para [0043]).

Response to Arguments
	The following is in response to Applicant’s arguments filed on October 20, 2020.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and respectfully considered, but are not persuasive.
In regards to claim 1, Applicant argues that “Example 37, claim 1 is integrated into a practical application”, “where the rationale for eligibility was an improved user interface for electronic devices”, and further that “for similar reasoning to that used in explaining the eligibility of claim 1 from Example 37, claim 1 of the present application integrates the judicial exception into a practical application”. 
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear how the claims as presently presented integrates the judicial exception into a practical application.  It is not clear what is the improvement provided by the invention, and how such improvement correlates with the claims as presently presented.

Claim Rejections - 35 USC § 103
In regards to claim 1, Applicant argues that “Harnett does not teach or disclose “causing a display of a preview of a set of field values, the preview graphically depicting a segmentation of the set of field values””.
Applicant's arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

In regards to claim 1, Applicant further argues that “Harnett does not disclose “causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value”, nor “receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value””, and more specifically, that “the changing of names described in Harnett is not the same as” the limitations as recited in amended claim 1.
Applicant arguments have been fully and respectfully considered, but are not persuasive.  In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that secondary reference, Harnett discloses “causing display, for at least one field value of the set of field values, of a graphical control for receiving one or more field names to be associated with the at least one field value”, and “receiving an input that associates a field name from a displayed set of field names with the at least one field value using the graphical control associated with the at least one field value”.
Harnett [Paragraph 0030] teaches that tag catalog can store a list of names, also referred as tags or labels, for naming field values, therefore, to associate field names with field values.  Harnett [Paragraph 0031] teaches that the user interface can provide a choice to the user to select a pre-existing name from the tag catalog to be associated to a message pattern, and further [Paragraph 0032] teaches that the user can assign names from the tag catalog to the values, therefore, receiving an input to associate a name to field values.  Moreover, Harnett [Paragraph 0054] teaches that the user interface can be provided to the administrator to change names, therefore, the interface has the ability to receive field names from a displayed set as represented by the tag catalog, and to link or associate the selected name with the field value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Grabarnik as modified by Walton, with the teachings of Harnett because the inventions are directed to the creation and management of parsing templates and rules for log data extraction; having the ability to define and modify dynamic parsing rules that can be applied to the log sources, provides flexibility and deliver a comprehensive solution to help users of an information system to structure raw data while maintaining high performance and scalability even in large and complex environments, even when including multiple and diverse log sources (See Harnett Para [0006], [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169